Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1) a microdermabrasion treatment head (Figs. 1-7)
Species 2) a trimming head (Figs. 17-22)
The species are independent or distinct because distinct structure and mechanism for exfoliation. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-5 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Stephanie Mansfield (applicant’s representative) on 4/11/2022 a provisional election was made without traverse to prosecute the invention of Species 1, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a cooling member (generic placeholder) to cool skin within the treatment area (functional language without structural modifier) in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broekhuizen et al (US 2012/0090181).
Claim 1. Broekhuizen et al discloses a skin treatment apparatus (201) (Fig. 2; [0032], personal care apparatus with skin care means), comprising: a housing (202 and 205) having a top end (203) and a bottom end (206); a treatment head (204) attached to the top end of the housing and arranged to exfoliate skin within a treatment area ([0005], e.g. skin care functions including microdermabrasion are possible for skin benefit functions); and a cooling member (207) provided on the bottom end of the housing arranged to cool skin within the treatment area ([0032]; Fig. 2, the Peltier device of Broekhuizen et al is interpreted under 35 U.S.C. §112(f) as the same disclosed Peltier device disclosed by Applicant in [0035] of the instant application).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broekhuizen et al in view of Yamazaki (WO 2015/052929; wherein the English language translation is cited below).
Claim 2. Broekhuizen et al discloses the invention substantially as claimed above, including the cooling member (207) comprises a surface cooled by a Peltier device disposed within the housing ([0032]; Fig. 2) but fails to disclose the surface is constructed from a metallic material.
However, in a field of similar endeavor, Yamazaki teaches a hand-held beauty device for applying energy to the skin, wherein the skin is then treated with a cooling device to minimize discomfort or pain.  The cooling device is constructed of a metal plage (514) coupled to the Peltier element (512) inside housing (510).  The Peltier element performs the heat transfer to thereby cool the metal plate (page 13, paragraph 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Broekhuizen et al such that the surface is constructed of metal as taught by Yamazki since metal is a known material for effective heat transfer such that the Peltier element can cool the metal surface.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broekhuizen et al in view of Bielfeldt et al (US 2011/0009809).
Claim 3. Broekhuizen et al discloses the invention substantially as claimed above but fails to disclose an indicator on the housing for indicating operation of the cooling member.
However, in the same field of endeavor, Bielfeldt et al teaches an epilation device having a cooling effect.  An indicator of a colored light is provided (e.g. blue light) to visually indicate to the user whether or not the cooling effect is employed ([0008], [0024]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing dare of the invention to modify Broekhuizen et al with an indicator on the housing for indicating operation of the cooling member based upon the teachings of Bielfeldt et al in order for the user to know whether or not the cooling member is turned on or off.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broekhuizen et al in view of David (US 2013/0158547).
Claim 4. Broekhuizen et al discloses the invention substantially as claimed above, including a rechargeable battery ([0029]) but fails to explicitly disclose where the battery is located, specifically disposed within the housing.
However, in the same field of endeavor, David teaches a hand0held microdermabrasion ([0025], [0026]), wherein a rechargeable battery (40) is disposed within the housing (4) (Fig. 4; [0048]).  Therefore, it would have been obvious to one of ordinary skill in the art to have the rechargeable battery of Broekhuizen et al disposed within the housing as taught by David to provide a portable, minimal profile, hand-held device (as opposed to if the rechargeable was outside the housing, therefore adding bulk to the device).
Claim 5. The combination discloses the invention substantially as claimed above, but fails to disclose a charging base arranged to receive the bottom end of the housing, wherein the battery is inductively charged via power supplied to the charging base.  However, David further teaches a charging base ([0048], i.e. charging station) is provided to inductively charge the battery.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include a charging station to inductively charge the battery via power supplied to the base as taught by David in order to wirelessly charge the apparatus.

Claims 6, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broekhuizen et al in view of Ouwerkerk et al (US 2018/0353101).
Claim 6. Broekhuizen et al discloses a skin treatment apparatus (201) (Fig. 2; [0032], personal care apparatus with skin care means), comprising: a housing (202 and 205) having a top end (203) and a bottom end (206); a treatment head (204) attached to the top end of the housing and arranged to exfoliate skin within a treatment area ([0005], e.g. skin care functions including microdermabrasion are possible for skin benefit functions); and a cooling member (207) provided on the bottom end of the housing arranged to cool skin within the treatment area ([0032]; Fig. 2, the Peltier device of Broekhuizen et al is interpreted under 35 U.S.C. §112(f) as the same disclosed Peltier device disclosed by Applicant in [0035] of the instant application).
Broekhuizen et al discloses the treatment head is microdermabrasion for exfoliating skin ([0005], [0032]) but fails to disclose the structure for performing microdermabrasion, specifically the treatment head having a top rim for exfoliating skin.  However, in the same field of endeavor, Ouwerkerk et al teaches a hand-held microdermabrasion device (Fig. 1) having a rim (7) with abrasive particles for exfoliating skin ([0038], [0063]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Broekhuizen et al with the treatment head having an abrasive rim as taught by Ouwerkwerk et al since such a configuration provides an effective exfoliation surface while providing an opening in the center that allows for removal of the exfoliated skin cells ([0050], [0061]).
Claim 11. The combination discloses the invention substantially as claimed above, wherein Ouwerkwerk et al discloses the top rim is constructed from a microcrystalline or diamond material ([0063]).
Claim 12. The combination discloses the invention substantially as claimed above, but fails to disclose a vacuum pump disposed within the housing for generating suction through the microdermabrasion treatment head.  However, Ouwerkwerk et al further teaches a vacuum pump (2) disposed within the housing for generation suction through the opening of the rim in the microdermabrasion treatment head (Fig. 1; [0050], [0061]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include a vacuum pump in the housing as taught by Ouwerkwerk et al to provide a means for removing the exfoliated skin cells.
Claim 13. The combination discloses the invention substantially as claimed above, but fails to disclose a controller disposed within the housing for providing a plurality of suction intensity levels.  However, Ouwerkwerk et al further teaches a controller disposed within the housing for providing a plurality of suction intensity levels ([0020], [0052], [0056], i.e. controlling the level of vacuum results in different suction intensity levels).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include a controller in the housing for providing a plurality of suction intensity levels based upon the teachings of Ouwerkwerk et al to allow the device to customize to the user’s needs.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broekhuizen et al in view of Ouwerkerk et al as applied to claim 6 above, and further in view of Yamazaki.
Claim 7. The combination discloses the invention substantially as claimed above, wherein Broekhuizen et al the cooling member (207) comprises a surface cooled by a Peltier device disposed within the housing ([0032]; Fig. 2) but fails to disclose the surface is constructed from a metallic material.
However, in a field of similar endeavor, Yamazaki teaches a hand-held beauty device for applying energy to the skin, wherein the skin is then treated with a cooling device to minimize discomfort or pain.  The cooling device is constructed of a metal plage (514) coupled to the Peltier element (512) inside housing (510).  The Peltier element performs the heat transfer to thereby cool the metal plate (page 13, paragraph 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination such that the surface is construct of metal as taught by Yamazki since metal is a known material for effective heat transfer such that the Peltier element can cool the metal surface.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broekhuizen et al in view of Ouwerkerk et al as applied to claim 6 above, and further in view of Bielfeldt et al.
Claim 8. The combination discloses the invention substantially as claimed above but fails to disclose an indicator on the housing for indicating operation of the cooling member.
However, in the same field of endeavor, Bielfeldt et al teaches an epilation device having a cooling effect.  An indicator of a colored light is provided (e.g. blue light) to visually indicate to the user whether or not the cooling effect is employed ([0008], [0024]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing dare of the invention to modify the combination with an indicator on the housing for indicating operation of the cooling member based upon the teachings of Bielfeldt et al in order for the user to know whether or not the cooling member is turned on or off.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broekhuizen et al in view of Ouwerkerk et al as applied to claim 6 above, and further in view of David.
Claim 9. The combination discloses the invention substantially as claimed above, wherein Broekhuizen et al discloses a rechargeable battery ([0029]) but fails to explicitly disclose where the battery is located, specifically disposed within the housing.
However, in the same field of endeavor, David teaches a hand0held microdermabrasion ([0025], [0026]), wherein a rechargeable battery (40) is disposed within the housing (4) (Fig. 4; [0048]).  Therefore, it would have been obvious to one of ordinary skill in the art to have the rechargeable battery of the combination to be disposed within the housing as taught by David to provide a portable, minimal profile, hand-held device (as opposed to if the rechargeable was outside the housing, therefore adding bulk to the device).
Claim 10. The combination discloses the invention substantially as claimed above, but fails to disclose a charging base arranged to receive the bottom end of the housing, wherein the battery is inductively charged via power supplied to the charging base.  However, David further teaches a charging base ([0048], i.e. charging station) is provided to inductively charge the battery.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include a charging station to inductively charge the battery via power supplied to the base as taught by David in order to wirelessly charge the apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/
 Primary Examiner, Art Unit 3771